DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing filed 13 August 2020 has been approved.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2017/0307841 A1).
Nakamura shows a vehicular camera (see Fig. 1 and numbered paragraph 0002) configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, the vehicular camera comprising:
a lens barrel accommodating a lens (20), the lens barrel having a threaded inner end (22); a lens holder (10) comprising a threaded passageway (11, 11a) for threadedly receiving the threaded inner end of the lens barrel;

an imager printed circuit board (80), wherein the imager printed circuit board comprises a first side and a second side opposite the first side and separated from the first side by a thickness of the imager printed circuit board, and wherein an imager (30) is disposed at the first side of the imager printed circuit board;
wherein the lens barrel is threadedly attached to the lens holder, and wherein a biasing element (50) applies a biasing force at the lens barrel to urge the lens barrel in a direction outward away from the lens holder;
wherein the imager printed circuit board is attached to the lens holder with the first side of the imager printed circuit board and the imager facing the lens, and wherein the imager printed circuit board is adjusted relative to the lens holder and lens barrel construction to optically align the lens at the imager (see numbered paragraph 0113); and
wherein, after the imager printed circuit board is secured relative to the lens holder, the lens barrel is rotated to adjust focus of the lens at the imager (see numbered paragraph 0112).  No patentable weight is given to the claim language regarding the sequence of adjustments, as this is an apparatus claim and the sequence of adjustments impart no particular  physical limitation upon the claimed elements.  Thus, claim 1 is fully met by the reference.  
Regarding claim 6, the coil spring 50 is a compressible elastomeric material.
The limitations of claim 9 is met by the spring 50 and the spring 2050 of the second embodiment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 12, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2017/0307841 A1).
Regarding claim 7, rubber is a conventional material that coil and leaf springs are commonly made.  It would have been obvious to one of ordinary skill in the art, at the time applicant filed the invention, to form the springs 50 and 2050 of a conventional material such as rubber.
Regarding claim 12, from the description of the aligning of the lens and the image sensor and the adjusting of the lens focus position it appears either the aligning or the focus adjustment may be performed first.  Numbered paragraph 0111 discloses the lens is screwed into the lens holder by a prescribed amount.  Which adjustment is performed first in the reference appears to be discretionary, and thus the particular order of adjustment is not patently distinguishing.
Regarding claims 19 and 20, the springs 50 and 2050 are pliable and of compressible pliable material.
The limitations of claim 21 are met by the coil spring 50 arrangement of the first embodiment and the leaf spring arrangement of the second embodiment.
Allowable Subject Matter
Claims 24-30 are allowed.
Claims 2-5, 10, 11, 13-18, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                          Examiner’s Comment
11.	Note that Nakamura 2018/0027155 A1 clearly discloses the aligning step is performed before the focus adjusting step.

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852